Citation Nr: 1627796	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Marines Corps from June 1968 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

On his October 2013 VA Form 9, the Veteran requested a Central Office hearing before the Board.  In April 2016, the Board sent the Veteran a letter informing him of his May 2016 Board hearing.  The Veteran did not appear for the May 2016 hearing.  Since he has not requested a new hearing, and has not provided good caused for having missed the May 2016 hearing, the Board considers the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d), (e)(2015); see also 38 C.F.R. § 3.103(c) (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an October 2005 Board decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, due to lack of corroboration of a stressor and due to lack of evidence of a diagnosis of a psychiatric disorder that was related to service.  The Veteran did not appeal.  

2.  The evidence received since the October 2005 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD.

3.  No currently diagnosed acquired psychiatric disorder was first manifested during active duty or is shown to be etiologically related to any injury or event in service.


CONCLUSIONS OF LAW

1.  The October 2005 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).

2.  The evidence received since the October 2005 Board decision is new and material and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection of an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

In regard to the service connection claim, under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notices were sent to the Veteran in August, September and October 2010, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

The Veteran was afforded VA examinations in February 2011 and June 2015.  The examiners reviewed the case file, and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  Further, the Veteran's service treatment records as well as private medical records have been obtained and considered.   The Board notes that the Veteran has alleged that his service treatment records have been altered to erase his reports to sick call and to the chaplain to protect his offending superior.  See April 2001 Notice of Disagreement; May 2006 Reconsideration request; October 2010 VA Form 21-4138.  However, without any more proof of altered documents, the Board must rely on the documents obtained from the National Personnel Records Center (NPRC).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Application to Reopen Based on New and Material Evidence

Unless the Chairman of the Board orders reconsideration, and with the exception of matters listed in paragraph (b) of this section, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  In order to reopen a previously denied final claim, new and material evidence is required.  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

In an October 2005 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the basis that the stressors on which his diagnosis of PTSD was based were uncorroborated; the Veteran did not have a current diagnosis of anxiety; and was not shown to have any psychiatric disorder related to active service.  In May 2006, the Veteran requested reconsideration of the October 2005 Board decision and in July 2006, the motion for reconsideration was denied.  Therefore, the October 2005 Board decision is final.   

Since the October 2005 denial, the Veteran submitted 2009 VA consultation records which indicate that the he carries a diagnosis of anxiety - the absence of which was the basis for the Board's 2005 denial.  The Veteran also submitted detailed information in regard to an in-service sexual assault.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

The Board finds that it may proceed with the adjudication of the reopened claim for service connection on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument during the instant appeal addressing the merits of service connection, and the RO addressed the merits of the claim for service connection in a statement of the case.  See Bernard v. Brown, 4 Vet. App. 384, 392   (1993).  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.

III.  Service Connection

The Veteran contends that he suffers from PTSD due to in-service sexual abuse from one of his superiors.  Particularly, the Veteran contends that he was forced to perform sexual acts on his drill instructor and was punished when he tried to report the abuse.  He further contends that he never told anyone about it and had buried it in his mind until a vacation trip in 1984 brought back vivid memories of the incidents and caused him to have severe mental health issues.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
 (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  In the present case, the Veteran's appeal was certified to the Board in September 2015.  Because the appeal was pending at the RO after August 4, 2014, the diagnostic criteria of the DSM-5 are applicable in the present case.

As to the pertinent case, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) credible supporting evidence that the claimed in-service stressors occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 
The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources. Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-80   (1999).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id.; Patton, 12 Vet. App. at 278.  

Service treatment records indicate that in June 1968, the Veteran was treated on 2 occasions: once the day after his entrance to service, for unknown causes, but noted as a possible anxiety reaction and once a week later for heat exhaustion.  He was treated and released.  No incidents or treatment for anxiety or any related mental health disorders were noted.  

His service personnel records were silent for any infractions, Chapter 15 infractions or any disciplinary actions.  The Veteran was discharged in April 1969 due to family financial hardship and filed a claim for a left foot injury in June 1969.  No mention of a psychiatric disability or military sexual trauma was made.

The Veteran filed a claim in May 1990 for anxiety and panic attacks, which he stated began in 1984.  No mention of military sexual trauma was made.  He also submitted private treatment records from Dr. R. Demers who had diagnosed the Veteran with generalized anxiety disorder with secondary panic attacks.  The issues included the Veteran's admission to Park West Hospital for stress complaints.  No mention of military sexual trauma was made.  The Veteran reported stress from his marriage, job, daughter's depression, and his sister's recent death.  

July 1990 private treatment records from Dr. E.J. Stathacos indicates that the Veteran reported his military history, including reports of two heat strokes, several pulled muscles in his ankle and hardship discharge and his post-service occupations.  He reported that his anxiety and panic attacks had become progressively worse over the previous 5 years to the point that he was forced to leave his job.  Dr. Stathacos diagnosed the Veteran with panic disorder without agoraphobia, severe.  

Social Security Administration (SSA) disability records indicate that the Veteran reported panic and anxiety attacks, typically precipitated from being in crowded places with strangers, but also amongst family member groups.  He has been receiving disability benefits for anxiety related disorders since January 1990.  

Private treatment records from Dr. R. Nevils in January 2000 indicated that the Veteran reported being on disability for 10 years due to his anxiety and panic attacks.  He also reported that he had a "nervous breakdown" in 1990 and subsequent bouts of crying spells and incidents of fear of being around people.  He reported that his mother and sister also suffered from similar mental health problems.  The Veteran reported that he was previously in the Marines, but didn't report any significant traumatic in-service events.  He was open about his post-service occupations, divorce from his wife and panic attacks.  Dr. Nevils diagnosed him with panic attacks and adjustment disorder with depressed mood.  

In a July 2000 letter, Dr. Demers stated that he first treated the Veteran in the mid 1980s when the Veteran first reported chronic severe anxiety with panic attacks.  He treated the Veteran from the 1980s to 1996.  Dr. Demers noted that the Veteran initially blamed his attacks on his then-difficult marriage and death of his mother.  Dr. Demers notes that the Veteran never discussed his alleged in-service abuse, but explains, "I can say [the Veteran] apparently was embarrassed by the abuse and therefore avoided any discussion of this topic."  He concluded, "It is possible that these events took place in the military, resulting in an anxiety disorder with panic attacks in the form of post-traumatic stress disorder, delayed response."  

In an August 2000 letter, Dr. R. May stated that the Veteran had been treated for anxiety disorder.  He also stated that the Veteran reported being assaulted while in service, but was too ashamed to admit it.  Dr. May opined that the Veteran's anxiety disorder "may be related to a delayed posttraumatic stress disorder."  

In a September 2000 correspondence, the Veteran stated that shortly after arriving at Parris Island, South Carolina, his drill instructor started to abuse him, which resulted him being medically treated for unknown reasons and heat exhaustion on at least two occasions. 

A July 2001 letter from Dr. N. Hague indicates that the Veteran had been treated for his panic and anxiety disorder, not otherwise specified since 1996 through the Cherokee Health Systems.  Dr. Hague had treated the Veteran since May 2001 and the Veteran discussed a history of being sexually abused while in service.  Particularly, the Veteran reported flashbacks of the abuse prior to his hospitalization in 1990.  

A November 2001 letter from social work intern, K.B., indicates that the Veteran reported the in-service abuse and post-service flashbacks.  K.B. notes that the Veteran was receiving treatment for PTSD and panic disorder with agoraphobia.  

The Veteran was afforded a VA examination in August 2004 where the examiner noted the Veteran's inpatient hospitalization in 1984 and subsequent mental health treatment.  The examiner noted that the Veteran did not discuss his sexual abuse with his psychiatrists.  The examiner also noted the Veteran's PTSD diagnosis from the Cherokee Mental Health Clinic.  The Veteran reported current symptoms of difficulty sleeping, occasional flashbacks, depression, anger, and bouts of embarrassment.  The Veteran gave a vague report of military sexual trauma and indicated that he did not like to think or talk about it.  The examiner opined that the Veteran met the DSM-IV criteria for PTSD, but stated that the Veteran's stressor needed to be verified by the ratings office.  

As noted above, in October 2005, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board found that: (1) the stressors on which the diagnosis of PTSD was based were uncorroborated; (2) the Veteran first manifested a psychiatric disability many years after service and that disability was not related to a corroborated stressor in-service; and (3) the Veteran did not have a current diagnosis of anxiety and did not have any non-PTSD psychiatric disorder that was related to service.  

VA treatment records from August 2008 indicate a history of panic attacks, chronic anxiety and depression.  In August and October 2010 correspondences, the Veteran provided specific details of his in-service sexual abuse.  In an October 2010 correspondence, the Veteran's ex-wife stated that the Veteran had suffered from depression, anxiety, panic attacks and crying spells.  She relayed the in-service sexual abuse as told to her by her husband.  

Dr. R. May's treatment records from 2008 to 2010 indicate that the Veteran's anxiety levels were high, but that the Veteran was mentally stable.  The Veteran experienced some physical issues which impacted his mental health.  

The Veteran was afforded a VA examination in February 2011 where the Veteran reported his history of mental health treatment and his in-service sexual abuse incidents.  The examiner stated that the Veteran's presentation of the alleged sexual abuse had changed over the years and the examiner did not believe the Veteran's account of events.  The examiner diagnosed the Veteran with malingering.  

The Veteran was afforded another VA examination in June 2015 where the examiner indicated in section I of the diagnostic summary that the Veteran had a diagnosis of PTSD that conformed to DSM-5, but stated that the Veteran's only mental disorder diagnosis was panic disorder.  During the examination, the Veteran provided a thorough history of his pre-service, during service and post-service life.  The examiner noted the Veteran's two VA mental health visits and stated that the Veteran's interviews were more consistent with panic disorder than with PTSD.  The examiner also addressed the Veteran's assertions of in-service sexual abuse.  The examiner noted that the timeline for the alleged sexual abuse was inconsistent with typical sexual predator behavior.  Specifically, the Veteran alleged the event happened one day after entry to service as documented through a sick call note.  However, the examiner noted that sexual predators take time to identify and groom potential victims over a period of time.  The examiner also noted that if the Veteran was indeed assaulted the first night, he would be more likely to remember the exact date of the event, which he did not report.  The examiner also noted the following:

The Veteran did not report a history of military sexual assault until after he was turned down for VA compensation.  His reports of PTSD from MST at Cherokee Mental health occurred after several appeals for disability.  In Cherokee Mental health notes he indicates severe anxiety and panic attacks starting in 1986 and that he had a flashback and subsequent hospitalization in 1991.  In 1996 he was diagnosed by Cherokee Health with panic disorder with agoraphobia.  He was listed as a poor prognosis with 'main goal was to obtain meds.'  In 1997, therapy notes indicate that he reported a 'failed business and agoraphobia.'  His wife was also diagnosed with two chronic physical ailments, that in addition to the finances was causing stress within the family. 

The examiner concluded that although the Veteran reported some symptoms of PTSD, he did not endorse the frequency and severity of symptoms required to meet DSM-IV or DSM-5 criteria.  The examiner stated that although the Veteran reported a military sexual trauma, there were no markers were found of direct or indirect evidence of sexual assault in service.  The onset of the treatment of generalized anxiety disorder was in 1984 and the Veteran was discharged in 1969.  "It is unlikely that the Veteran's brief military period was responsible for his later generalized anxiety disorder (also diagnosed with similar diagnosis of panic disorder) 15 years later."  

Based on a review of all of the evidence, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD is not warranted.

As indicated above, the Veteran has a long history of attempting to establish service connection for an acquired psychiatric disorder.  Ultimately, the Board finds the June 2015 VA examiner's report to be the most probative evidence of record.  The report weighs against the Veteran's claim.  

The June 2015 examiner reviewed the Veteran's claims file, interviewed the Veteran and gave an opinion supported by thorough and well-reasoned rationale.  Her wholistic view of the Veteran's history is corroborated through the Veteran's records.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran indicated during the examination that he felt he was allowed to share all the information he desired and that he was satisfied with the examination.  The fact that the examiner ultimately rendered an opinion against the Veteran's claim does not change the fact that the Veteran felt he was permitted to express all pertinent facts.  Although the examiner checked "yes" in Section I of the examination report that the Veteran carried a DSM-5 diagnosis of PTSD, the thorough type written explanation in the Remarks section indicates that the Veteran does not carry a DSM-5 diagnosis.  The Board finds the examiner's extensive explanation to be more probative than the apparent mistake in checking the wrong box at the beginning of the report. 

The Board does not attach any probative value to Drs. Demers and May's 2000 letters which stated that the Veteran's anxiety disorder may have been related to his in-service sexual abuse.  In that regard, Drs. Demers and May's opinions do not offer the degree of certainty required for a grant of service.  Dr. Demers states that "it is possible" that the Veteran's mental health disorder was related to service and Dr. May stated that the Veteran's mental health disorder "may be related" to service.  The law does not require absolute certainty.  It does, however, require more than possibility, which is why the terms "less likely" and "more likely" are used.  A medical opinion that uses the term "may" without support clinical data or rationale is too speculative to provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523   (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection); 38 C.F.R. § 3.102  (reasonable doubt does not include resort to speculation or remote possibility).  Further, neither psychiatrist indicates that they reviewed the Veteran's claims folder and made an assessment based on the totality of facts.  For these reasons, the Board finds that the 2000 letters do not provide probative value to the current issue.  

The Board similarly does not assign any probative value to K.B.'s notation of the Veteran's diagnosis of PTSD as it merely refers the fact that the Veteran has received psychiatric treatment, appears to be based on history provided by the Veteran and does not provide any opinion related to the disorder.  

Although the August 2005 VA examiner stated that the Veteran met the requirements for a diagnosis of PTSD under DSM-IV, this conclusion was predicated on the RO's verification of the alleged stressor, i.e. the alleged sexual abuse.  As the stressor has not been verified, the August 2005 diagnosis of PTSD is not valid.   

The Board finds it probative that the February 2011 examiner did not believe the Veteran's reports of the sexual abuse.  The examiner had the benefit of observing the Veteran's demeanor and assessing the Veteran's credibility.  The February 2011 examiner diagnosed the Veteran with malingering due to several discrepancies between the Veteran's interview statements and his historical statements.

Further, as the June 2015 examiner pointed out, there was a significant gap of time between the Veteran's alleged abuse and his reporting of the abuse.  The Veteran went through extensive therapy with one psychiatrist, Dr. Demers, for over 10 years, with whom he followed from one practice to another and with whom he is said to have developed a trust.  He never mentioned the abuse to this psychiatrist.  He submitted a disability claim for an anxiety disorder in 1990 and still did not mention any abuse as the source of his mental health disorder.  It was not until 1999 that the Veteran mentioned the alleged in-service sexual abuse.  The Board understands that victims of abuse will often be ashamed to divulge details of the abuse; however, in this circumstance, there was no evidence that the alleged in-service abuse was the root of the Veteran's mental health breakdown.  For years the Veteran shared with his psychiatrist that his job and marriage stresses were the source of his problems. 

The Board acknowledges that the Veteran is competent to state what he experienced during service and his post-service manifestations of anxiety and panic attacks.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The June 2015 VA examiner gave other plausible causes for the Veteran's panic disorder, none of them include a nexus to the Veteran's active service.  The Board assigns probative value to the VA examiner, who is a medical professional, and the opinion offered.  The Veteran has not presented any evidence that he is competent to offer a medical opinion regarding his mental health symptoms.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of whether the Veteran currently has a psychiatric disorder due to service is a complex medical question which falls outside the realm of common knowledge of a lay person, as this requires medical training, knowledge, and expertise. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, any lay assertions in this regard have no probative value.

The Board also acknowledges the Veteran's ex-wife's statements regarding the Veteran.  Although she is competent to state her observation of any changes in the Veteran's behavior post-service, she was not present during service or married to the Veteran at the time of the alleged abuse.  She merely has repeated what the Veteran told her more almost 15 years post-service and not from her own observation of the abuse or the Veteran's statements about the abuse while he was still in service.  She also is not a medical professional and not competent to make any conclusions regarding the etiology of the Veteran's current mental disorder.  Therefore, the Board assigns little probative value to her statements. 

Given that the Board has found the unfavorable June 2015 VA examination report opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A §5107 (West 2014).


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, having been received, the claim to reopen is granted.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


